In a proceeding pursuant to Family Court Act article 7, Thomas M. appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Dutchess County (Forman, J.), dated July 15, 2008, as, upon adjudicating him a person in need of supervision, based upon his admission, placed him in the custody of the Commissioner of Social Services of the County of Dutchess for a period beyond his 18th birthday.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court had the authority to initially place him, without his consent, with the Dutchess County Commissioner of Social Services for a period beyond his 18th birthday (see Family Ct Act § 714 [a]; § 756 [a] [i]; [b]; Matter of Matthew L., 54 AD3d 956 [2008]; Matter of Brittny MM., 51 AD3d 1303 [2008], lv denied 11 NY3d 713 [2008]; cf. Matter of Robert J., 2 NY3d 339, 345-347 [2004]; Matter of Jude F., 291 AD2d 165,168-171 [2002]). Fisher, J.P., Miller, Angiolillo and Balkin, JJ., concur.